ORIGINAt,
          lln tbt @ndtr! $rtatts @ourt               of   frlrrsl @luimg
                                     No. l7-635 C                                   FILED
                                (Filed: June 14,2017)
                              NOT FOR PUBLICATION                                   JUN | 4       20t7

                                                                                   U.S. COURT OF
                                                                                  FEDERAL CLAIIVIS
JOHN S. BARTH,
                                                  Pro Se; Sua Sporle Dismissal; Lack of
                Pro Se Plaintiff,                 Subject Matter of Jurisdiction; Claims
                                                  Against State Officials and Agencies;
                                                  Civil Rights Claims; Tort Claims;
                                                  RICO Claims; Constitutional Claims;
THE UNITED STATES,                                Collateral Attack of Other Court
                                                  Decisions
                      Defendant.


                               ORDER OF DISMISSAL

       The complaint in this case was filed by John Barth proceeding pro se on May 10,

2017. The claims alleged in the complaint appear to be rooted in    a   long-running dispute

between the plaintiff and his neighbor, Starlet McNeely. As set forth in the complaint, the

plaintiff alleges that Ms. McNeely has "sought for over four morc years to force the

Plaintiff from his home by extreme nuisance, keeping large dogs outside to bark through

the night, and other crimes including vandalism and assault." Compl.       1   8. Plaintiff   s


claims relate to the alleged failure ofvarious federal and state court judges and

individuals working for state and federal courts to provide him with the reliefhe has

sought in the various lawsuits he has filed against Ms. McNeely. Mr. Barth has also

named several individuals whom he claims are involved in his dispute with Ms.

McNeely. Specifically, Mr. Barth has named     as defendants:   (1) the United States; (2)
Judge Elizabeth Kovachevich, of the U.S. District Court of the Middle District of Florida;

(3) Jacob Travers, an employee of the United States Supreme Court; (4) the State        of

Florida; (5) Judge Kimberly (Carlton) Bonner of the Twellth Judicial Circuit Court of

Florida; (6) Sarasota County ofFlorida; (7) Scott Ortner, a Florida state official; (8)

Robert Lincoln, the lawyer representing Ms. McNeely and several other private

individuals involved in the neighborhood dispute; (9) Starlet McNeely, owner of adjacent

property; (10) Chantel Hollman, McNeely's daughter; (1 l) Herbert Buck,      a   nearby

resident involved in the neighborhood dispute; and (12) any persons yet unknown that

may become defendants or seek to obstruct this action or injure the plaintiff. Compl. 4.

       Mr. Barth claims that the parties named have violated his due process and equal

protection rights and have taken his property without just compensation. He also makes a

variety ofjudicial misconduct, racketeering, nuisance and assault claims. By way of

relief, Mr. Barth states that he is seeking compensatory damages of $1,500,000.00 for

loss of quality of life and 5300,000.00 for the purchase of another home where animal

nuisances are not permitted. He is also seeking $1,000,000.00 from each government

entity that has denied his constitutional rights. Finally, the plaintiff "demands the

imprisonment of each of [the defendants] for four years under continuous monitoring and

noisemaking sufficient to ensure that they do not sleep more than four hours in any

twenty-four hour period." Compl. 30.

       For the reasons explained below, the court has determined that jurisdiction is

lacking over all of plaintiff s claims. Accordingly, under Rule 12(hX3) of the Rules of the

United States Court of Federal Claims ("RCFC'), the action is DISMISSED.
       I.     STANDARD OF REVIEW

       "Courts have an independent obligation to determine whether subject-matter

jurisdiction exists...." Hertz Corp. v. Friend,559 U.S. 77,94 (2010). If the court lacks

jurisdiction, it cannot proceed with the action. Arbaughv. Y&H Corp.,546 U.S. 500'

514 (2006). Even ifsubject matter jurisdiction has not been challenged by either party,

the court must evaluate the existence of subject matter jurisdiction. Id. at 506. Rule         of

the Court of Federal Claims 12(h)(3) provides:      "If   the court determines at any time that      it

lacks subject-matter jurisdiction, the court must dismiss the action."

       In determining whether subject matter jurisdiction exists, the court will take

uncontested allegations as true and   will   construe them in the light most favorable to the

plaintiff. Estes Express Lines v. United \tates,739F.3d689,692 (Fed. Cir. 2014). ln

addition, the pleadings of pro se plaintiffs will be held     "'to   less stringent standards than

formal pleadings drafted by lawyers."' Johnsonv. United States, 411 F. App'x 303, 305

(Fed. Cir. 2010) (quoting Haines v. Kerner,404 U.S. 519,520 (1972)). However, the

court's leniency will not relieve the burden on a pro se plaintiffto meet jurisdictional

requirements. Minehanv. United States, 75 Fed. Cl.249,253 (2007),

       In order to avoid dismissal, the plaintiff must demonstrate that his claims fall

within the court's jurisdiction and that substantive law creates a right to money damages.

Fisher v. united states,402F.3d 1167, 1172 (Fed. Cir. 2005). As discussed below,

although the plaintiff cites this court's jurisdictional statute, the Tucker Act, 28 U.S.C.         $


1491, as a basis for jurisdiction, Compl. 10, this court finds that none of his claims fall

within that jurisdictional grant.
         IL       DISCUSSION

         To begin, the Court of Federal Claims only has jurisdiction to hear claims against

the United States. United States v. Sherwood,3l2 U.S. 584, 588 (1941) (explaining that

the court's'Jurisdiction is confined to the rendition of money judgments in suits brought

for that relief against the United States . . . and if the reliefis against others than the

United States the suit    as   to them must be ignored as beyond the jurisdiction of the

court."). As this court explained in Anderson v. United States, the Court of Federal

Claims lacks 'Jurisdiction over any claims alleged against states, localities, state and local

government entities, or state and local govemment officials and employees; jurisdiction

only extends to suits against the United States itself." I l7 Fed. Cl. 330, 331 (2014).

Therefore, this court lacks jurisdiction over all claims against parties other than the

United States and all claims against those parties must be dismissed, including his claims

for: nuisance, judicial misconduct and abuse ofoffice, racketeering, and various tort

claims such as nuisance and assault.

         This court also lacks jurisdiction over plaintiff s claims against the United States.

First, this court does not have jurisdiction over claims brought by plaintiff for violations

of the   civil   Rights Acts or for deprivation of rights under the color of law. only federal

district courts, and not the Court of Federal Claims, have jurisdiction to hear claims

alleging civil rights violations. See Jones v. United States, 104 Fed. Ct.92'99 (2012);

Marlinv. United States,63 Fed. Cl. 4'15,4'76 (2005) (citing Wildman v. United          States, 28


Fed. Cl. 494,495 (1993) ("[T]he Court does not have jurisdiction to consider civil rights

claims brought pursuant to 42 U.S.C. $$ 1981, 1983, or 1985 because jurisdiction over
claims arising under the Civil Rights Act resides exclusively in the district courts."). This

court similarly lacks jurisdiction to hear claims alleging deprivation of civil rights under

color of law. See Jones,104 Fed. Cl. at 99 (dismissingpro se plaintiff        s   claim for

deprivation ofrights under color of law for lack ofj urisdiction).

       Second, this court lacks jurisdiction to hear     plaintiff s claims against the United

States sounding in   tort. The Tucker Act    states that "[t]he United States Court of Federal

Claims shall have jurisdiction to render judgment upon any claim against the United

States founded either upon the Constitution, or any Act of Congress or any regulation              of

an executive department, or upon any express or implied contract with the United States,

or for liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C.            $


la91(aXi) (emphasis added). Thus the many claims plaintiff has alleged in connection

with his neighborhood dispute, such      as nuisance, assault, slander, harassment, and

trespass, to the extent they include the United States, sound in tort and must be dismissed.

See McKenzie   v. United States,524F. App'x 636, 637-38 (Fed. Cir. 2013) (held that

public nuisance claim brought by federal prisoner proceeding as a pro se plaintiff

sounded in tort and therefore was not within subject matter jurisdiction of Court         of

Federal Claims under the Tucker Act); Moore v. United States,4l9 F.           App'x 1001,      1002

(Fed. Cir. 2011) (assault claim sounded in torL); Kortlander v. United States,107 Fed. Cl.

357,368 (2012) (slander and harassment sounded in tort); Cycenas v. United States,120

Fed. Cl. 485,498 (2015) (trespass claim sounded in tort). This court also does not have

jurisdiction over plaintiff   s claims that are   criminal in nature such as vandalism,   as


alleged in his complaint. Jones v. United States,440 F.        App'x   916, 918 (Fed. Cir. 201 1).
       Third, this court lacks jurisdiction over plaintiff   s   claims related to violations   of

the Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. $ 1964.

RICO vests jurisdiction over civil actions involving racketeering claims exclusively in

the federal district courts. See Julian v. United States, 658 F. App'x 1014, 1016-17 (Fed.

Cir. 2016) (zuCO Act is not a money-mandating statute conferring jurisdiction on the

U.S. Court of Federal Claims); Stanwyck v. United States, 127 Fed. Cl. 308,          3   l5 (2016)

(The RICO Act "provides for a civil action within the exclusive federal jurisdiction            of

U.S. district courts, and not this court.").

       Fourth, this court lacks jurisdiction over plaintiff s claims based on alleged

violations of the Due Process and Equal Protections clauses of the Fifth and Fourteenth

Amendments. It is well-settled that neither of these clauses are money-mandating and

thus cannot serve as a basis forjurisdiction in this court. See Smith v. United States,'709

F.3d I I14, 1116 (Fed. Cir. 2013) ("[T]he Fourteenth Amendment's Equal Protection

Clause" and "the Due Process clauses of both the Fifth and Fourteenth Amendments do

not mandate the payment of money and thus do not provide a cause of action under the

Tucker Act."); see also Leblanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995)

(alleged due process and equal protection violations are an insufficient basis for

jurisdiction because they do not mandate payment of money damages).

       Finally, because this court does not have jurisdiction to review the actions of

federal district courts, plaintiff s Fifth Amendment Taking claim must also be dismissed.

The plaintiff appears to allege that the decisions of the United States District Court for

the Middle District of Florida and the United States Court of Appeals for the Eleventh
Circuit dismissing the         case he   filed against Ms. McNeely amounted to                 a   taking of his

property withoutjust compensation.r The Federal Circuit has held, however, that the

Court ofFederal Claims does not have jurisdiction over a taking claim requiring this

court to determine whether another court case was coffectly decided. As the Federal

Circuit stated in Vereda, Ltda. v. United States, "the Court of Federal Claims cannot

entertain a taking claim that requires the court to 'scrutinize the actions                     of   another

tribunal." 271 t-.3d 1367,1315 (Fed. cir. 2001) (quoting Allustiarte v. united states,256

F.3d 1349,1352 (Fed. Cir. 2001)). Here, plaintiff                   s   taking claim would require this court

to review the decisions of the District court for the Middle District of Florida and the

Court of Appeals for the Eleventh Circuit. Because the court may not review those

decisions, plaintiff s taking claim must be dismissed.

          ilI.     CONCLUSION
          For all of the above-stated reasons, plaintiff s complaint is DISMISSED in

accordance with RCFC 12(hX3) for lack                  ofjurisdiction. lhe clerk is directed to enter

judgment accordingly.

        IT IS SO ORDERED.


                                                                                                      FIRESTO




r see Barth v. McNeely,No.8:14-cV-001 18-EAK-EAJ, 2014 wL 3101348 (M.D. Fla, July 7,2014) (granting
defendants' motion to dismiss for failure to state a claim and lack ofsubject matter j urisdiction). The dismissal was
t:pheld in Barth v. McNeely,603 F. App'x 846 (l lth Cir.20l5), cert. denied, 136 S. Ct. 217 (2015).